Name: Council Regulation (EEC) No 39/81 of 1 January 1981 authorizing the Hellenic Republic to apply a temporary system for control of imports of oil seeds and vegetable oils
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3 /9 COUNCIL REGULATION (EEC) No 39/81 of 1 January 1981 authorizing the Hellenic Republic to apply a temporary system for control of imports of oil seeds and vegetable oils THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , CCT heading No Description 12.01 Oilseeds and oleaginous fruit , whole or broken : B. Other 15.07 Fixed vegetable oils , fluid or solid , crude, refined or purified : D. Other oils Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Article 3 Whereas Article 82 of the Act of Accession lays down that Greece may, until 31 December 1983 , apply the system of import control of oilseeds and vegetable oils and fats that it applied on 1 January 1979 , subject to certain conditions ; 1 . The Hellenic Republic shall issue the import document to any interested party who so applies , wherever he may be established in the Community . Whereas, for the purpose of the said control , Greece should be authorized to apply a system of import documents together with provision of a security to guarantee that the operations for which the documents were applied for are actually carried out ; whereas the maximum quantities beyond which Greece may suspend the issue of documents should also be fixed , 2 . Each application shall be accompanied by a security to guarantee fulfilment of the undertaking to release the products in question for consumption during the period of validity of the document and which shall be forfeit , in whole or in part, if the operation is not carried out within that period or is only partly carried out. HAS ADOPTED THIS REGULATION : 3 . The documents shall be issued for not more than the quantity stated in the applications . Where the total quantities stated in the applications for documents exceed the ceiling referred to in Article 4 , the Hellenic Republic may suspend the issue of documents . Article 1 The Hellenic Republic may apply, up to 31 December 1983 , a system of import control for oilseeds and vegetable oils , according to the rules laid down in this Regulation . Article 4 1 . Applications for documents put forward during 1981 shall be granted within an overall ceiling of 25 000 tonnes of oil . Article 2 The Hellenic Republic may make the release for consumption on its territory of the following products subject to production of an import document : 2 . For 1982 and 1983 , the ceiling figures shall be fixed by the Council , acting by qualified majority on a proposal from the Commission . No L 3 / 10 Official Journal of the European Communities 1 . 1 . 81 Article 5These ceilings shall be fixed at levels which will allow a smooth transition to the system applicable as from 1 January 1984 . The detailed rules for applying this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC ( 1 ). Article 63 . The oil yield of oilseeds and oleaginous fruit shall be taken into account for the purposes of applying paragraph 1 . This yield must be representative of yields obtained in Community oil mills . This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (!) OJ No 172 , 30 . 9 . 1966 , p . 3025 /66 .